Order, Supreme Court, New York County (Beverly Cohen, J.), entered December 30, 1994 which granted defendants’ motion for summary judgment only to the extent of limiting liability on plaintiffs’ breach of contract claim to $250, but declined to ap*179ply such limitation to plaintiff’s gross negligence claim, unanimously affirmed, with costs.
The conduct alleged against defendant burglar alarm company in allowing robbers who gave an incorrect name access to plaintiffs’ store at 4 a.m., by divulging over the phone at that hour the security codes that disengaged the alarm after having earlier given out the store keys, clearly meets the standard of reckless disregard for the rights of others or intentional wrongdoing, i.e., gross negligence, that would justify avoidance of the contract clauses absolving defendant of liability for its own negligence (see, Colnaghi, U.S.A. v Jewelers Protection Servs., 81 NY2d 821, 823; see also, Hanover Ins. Co. v D & W Cent. Sta. Alarm Co., 164 AD2d 112; Williamsburg Food Specialties v Kerman Protection Sys., 204 AD2d 718). Concur— Murphy, P. J., Ellerin, Wallach and Rubin, JJ.